UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                No. 97-4260

GEORGE LEE NEUJAHR,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Greenville.
James C. Fox, District Judge.
(CR-96-51-F)

Argued: April 10, 1998

Decided: March 10, 1999

Before MOTZ, Circuit Judge,
STAMP, Chief United States District Judge for the
Northern District of West Virginia, sitting by designation,
and DOUMAR, Senior United States District Judge for the
Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: George Alan DuBois, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant. Meghan Suzanne Skelton,
Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: William Arthur Webb,
Federal Public Defender, Raleigh, North Carolina, for Appellant.
Loretta C. Argrett, Assistant Attorney General, Robert E. Lindsay,
Alan Hechtkopf, Janice McKenzie Cole, United States Attorney, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

George Neujahr appeals from the United States District Court for
the Eastern District of North Carolina his January 24, 1997 convic-
tions on four counts of willfully attempting to evade his income taxes
under 26 U.S.C. § 7201, for the years 1989, 1990, 1991, and 1992. In
his appeal, Neujahr argues that the district court improperly instructed
the jury on his theory of defense. He contends that the district court
failed to instruct the jury that it could consider whether Neujahr was
acting in good faith and an honest belief that he was obeying the fed-
eral tax laws. In addition, Neujahr asserts that the trial court's instruc-
tions to the jury were unbalanced in favor of the government. Finally,
Neujahr maintains that the trial court improperly excluded evidence
tending to show a lack of specific intent or wilfullness on his part.

If the jury charge was slightly biased or unbalanced in favor of the
government, we believe that this error was harmless. Indeed, the sheer
weight of the evidence evinces Neujahr's guilt for evasion of income
taxes. Moreover, we do not believe that the district court improperly
limited the defendant's ability to present his case or to rebut evidence
of willfulness. Thus, we affirm Neujahr's convictions.

I. FACTUAL AND PROCEDURAL BACKGROUND

By all accounts, George Neujahr successfully served in the United
States Navy for many years as a nuclear specialist aboard nuclear sub-

                     2
marines. After he was discharged from the military in 1981, Neujahr
embarked on a career as a nuclear consultant. He worked as an inde-
pendent contractor for a time, and eventually he went to work for a
nuclear consulting firm called Action Tech. He was an employee of
this firm from 1987 to February 1989, and documents show that
Action Tech paid Neujahr $8,370.00 in 1989. Record ("R.") 140.

In 1989, Neujahr offered his services as an independent contractor
to the consulting firm Horace Cofer Associates. In that capacity, Neu-
jahr earned $74,347.00 in 1989, $87,935.00 in 1990, and $98,528.00
in 1991, none of which income was subject to income tax withhold-
ing. R. 150, 152-53. In 1992, Neujahr was made a full-time employee
of Horace Cofer Associates. When asked by his employer to fill out
his W-4 Form, Neujahr claimed an exemption from income tax with-
holding. R. 156. Subsequently, Horace Cofer Associates paid Neujahr
$105,658.00 for the year 1992, but the firm did not withhold taxes on
Neujahr's income. R. 153, 157.

For the years 1981 through 1984, Neujahr had filed returns and he
had paid all taxes on his income. R. 110. Yet in 1985, Neujahr sought
tax advice from a certified public accountant. R. 266. The CPA told
Neujahr that he must begin making quarterly tax payments on his
independent contractor income. R. 266. In the course of this conversa-
tion, the CPA made an offhand remark that Neujahr had effectively
been issued a "license to steal." R. 267. The CPA explained that Neu-
jahr's income was not then subject to tax withholding and, indeed, the
only income that Neujahr was reporting was on Forms 1099-MISC.
In light of this discussion perhaps, Neujahr ceased to file tax returns.

In December 1992, Internal Revenue Service (IRS) tax auditor
Michael Porter contacted Neujahr as part of a non-filer initiative and
requested that Neujahr file returns. R. 30-31. Neujahr informed Porter
that he had hired Myron Cohen, a New York attorney, to prepare his
returns. R. 31-32. In early 1993, Neujahr sent Cohen a box of finan-
cial records and Rebecca Muller, a tax preparer in the firm, prepared
Neujahr's tax returns on Forms 1040. R. 32-33. Neujahr discussed fil-
ing a 1040-NR instead. R. 33-34. A 1040-NR is the return filed by
non-resident aliens who have earned income in this country. Muller
informed Neujahr that he was not qualified to file a 1040-NR because

                    3
Neujahr was a citizen of the United States. Muller sent Neujahr the
completed returns at the end of March 1993. R. 34-35.

In August 1993, Neujahr sent Muller a letter stating, "I destroyed
every record that you used for tax returns -- suggest that you do the
same with file copies before they are summoned by the IRS." R. 231,
395. After his call, Muller's firm destroyed the records for Neujahr
that it ordinarily would have kept.

Neujahr did not file the returns prepared by Muller. Instead, he
filed 1040-NR forms for 1985 through 1992. R. 117-18, 253-79. On
the forms that he filed, Neujahr did not enter his social security num-
ber. He also drew diagonal slashes through the spaces provided for his
social security number, listed "Connecticut" as his country of citizen-
ship, and reported no taxes owed. R. 36, 117-18, 353-79. In addition,
he altered the jurat, adding on the signature line,"with explicit reser-
vation of all my rights in law, equity, and other natures of law
expressly or by acquiescence." R. 36, 353-79. The IRS treated these
documents as protest documents rather than as proper returns. In the
Service's estimation, the forms did not include sufficient information
from which they could determine what income tax should have been
paid. R. 114.

On March 29, 1993, Neujahr furnished the Service with more doc-
uments and, particularly, with affidavits echoing a basic message: he
was not subject to federal income taxation. Through these affidavits,
Neujahr made the argument that he had renounced his rights under the
Fourteenth Amendment to the United States Constitution. Among the
rights renounced, Neujahr maintained that he had given up his right
to vote, to possess a driver's license, and to hold a title to a motor
vehicle. Having voluntarily waived the privileges of citizenship, Neu-
jahr asserted that he was no longer beholden to its responsibilities. R.
39-44. In essence, through these affidavits, Neujahr asked to be
treated not as a U.S. citizen, but rather as a non-resident alien.1
_________________________________________________________________
1 Neujahr also stated that he had severed all his relationships with
banks and credit corporations, and that he maintained no bank accounts
and held no credit cards. However, during his trial, it was learned that
Neujahr had a checking account with Central Carolina Bank from 1989
to 1993 and that he was a co-holder of an American Express card during
the period from 1989 to 1992.

                    4
Porter, the tax auditor for the IRS, testified that he could not deter-
mine the amount of Neujahr's tax liability relying solely on the docu-
ments supplied by Neujahr. Porter sensed that Neujahr was attempting
to evade paying taxes, and he referred Neujahr's case to the Service's
criminal prosecution division. R. 42-44.

On October 15, 1996, Neujahr was indicted and charged with four
counts of attempted tax evasion in violation of 26 U.S.C. § 7201,
based on his alleged failure to file proper returns for the years 1989,
1990, 1991, and 1992. At the trial, Neujahr elected to represent him-
self pro se. Importantly, the trial judge offered to appoint stand-by
counsel for Neujahr. If such an offer is accepted, a pro se defendant
has an opportunity to receive professional legal advice at any stage of
the trial. Yet Neujahr turned down the trial judge's offer and, as a
consequence, he received no assistance from legal counsel during the
course of the trial. R. 20-24.

During the trial, which commenced on January 22, 1997, a Service
agent, Herbert L. Lee, listened to the evidence regarding Neujahr's
income and the deductions to which Neujahr would have been enti-
tled. Not including interest and penalties, Lee calculated Neujahr's
tax liability as being $14,794.00 for the year 1989; $15,920.00 for the
year 1990; $17,344.00 for the year 1991; and $18,747.00 for the year
1992. R. 242-245. Evidence presented at trial also showed that Neu-
jahr had identified himself as a U.S. citizen on an employment appli-
cation. R. 192-93. The evidence also demonstrated that Neujahr lived
in North Carolina instead of Connecticut during much of the period
at issue. R. 194.

Neujahr argued in his own behalf and made two basic contentions.
First, Neujahr testified that while he had been born in the United
States, he had relinquished his citizenship under the Fourteenth
Amendment. Therefore, he alleged that he had waived his duty as a
United States citizen to pay federal income taxes. R. 40, 60-66. Neu-
jahr stated that he attempted to memorialize the waiver of his Four-
teenth Amendment rights by preparing and filing with the county
courthouse in Duplin County, North Carolina a document entitled
"Revocation of Power of Attorney." R. 419. Thereafter, Neujahr
claimed that unless by necessity, he no longer used banks or other
financial institutions, and he had even stopped using his social secur-

                    5
ity number altogether. R. 285. Second, and in the alternative, Neujahr
testified that even if based on a mistaken or erroneous interpretation
of the law, his actions were undertaken in good faith and were not a
"willful" attempt to evade taxes. R. 285-290, 295-97, 299-300, 303.

Through cross-examination of Porter, the tax auditor for the Ser-
vice, Neujahr also tried to show that he is not a bona fide "tax protes-
tor." He elicited from Porter that, in fact, Neujahr had cooperated with
the Service to the extent that he had submitted Forms W-2, and sub-
mitted a claim for reimbursement of taxes paid to the government. R.
54, 75, 98-99.

In his own testimony, Neujahr disclaimed the idea that he is a tax
revolter. He pointed out that his end goal is not the overthrow of the
federal tax system, but merely an acquittal on the ground that the fed-
eral tax laws do not apply to him. R. 285-86. Indeed, at trial, Neujahr
tried to portray himself more as a tax facilitator than tax protester. He
testified that he has helped prepare and file tax returns for his wife,
who does not share his beliefs about the requirements of the federal
tax laws. R. 285-86.

Whatever notion he wished to dispel, however, Neujahr did not
contest that he filed 1040-NR's without including his wage income on
the forms. Moreover, when questioned, he also did not dispute the
fact that he earned the amount of the income described above. R. 306-
7.

At the close of all the evidence, the district court prompted Neujahr
to make a proper motion for judgment of acquittal. The court subse-
quently denied that motion. R. 314, 321-22. Afterward, the district
court stated that on behalf of Neujahr, it was noting an objection to
each of the court's jury instructions. R. 314, 321-22. Neujahr was
convicted of all charges in the indictment and was sentenced to 21
months in prison. R. 442.

                     6
II. ANALYSIS

A. Jury Instructions

Neujahr argues that the district court improperly instructed the jury
on his theory of defense. Neujahr asserts further that the trial court's
jury charge was biased in favor of the government. We review the
district court's jury instructions in their entirety and as part of the
whole trial. United States v. Lowe, 65 F.3d 1137, 1146 (4th Cir.
1995), cert. denied, 117 S. Ct. 49 (1996). The Court focuses on
whether the district court adequately instructed the jury regarding the
elements of the offense and the accused's defenses. United States v.
Fowler, 932 2d. 306, 317 (4th Cir. 1991). A district court's decision
on jury instructions is reviewed for abuse of discretion and is affirmed
if the error was harmless. United States v. Lozano, 839 F.2d 1020,
1024 (4th Cir. 1988).2

1. Good Faith Defense Instruction

To prove a violation of 26 U.S.C. § 7201, felony tax evasion, the
government must prove, and the jury must find that: 1) a substantial
tax was owed by the defendant; 2) the defendant attempted to evade
or defeat the assessment or payment of the tax; and 3) in attempting
to evade or defeat the tax, the defendant acted willfully. Willfulness,
in this context, means a voluntary, intentional violation of a known
_________________________________________________________________
2 Usually, an instruction is reviewed for plain error when the defendant
has not raised a proper objection at trial. See Klein v. Sears Roebuck &
Co., 773 F.2d 1421 (4th Cir. 1985) (holding that failure to object to limit-
ing instruction pursuant to Fed. R. Civ. P. 51 and no offer of limiting
instruction of its own insulates instruction from reversal unless the
instruction given amounts to plain error). Although Neujahr did not spe-
cifically object to any of the instructions, he did complain to the court
that the charge was "pretty weighted for the government." R. 343. In
addition, at the close of the charge conference, the district court stated
that in order to preserve Neujahr's appellate rights, it was noting an
objection on Neujahr's behalf to each of the court's jury instructions. R.
314, 321-322. Without expressing its opinion on the propriety of the dis-
trict court's blanket objection on Neujahr's behalf, we believe that Neu-
jahr's general complaint coupled with the district court's objection are
sufficient to avoid the more stringent plain error standard of review.

                       7
legal duty. Cheek v. United States, 498 U.S. 192, 201 (1991); United
States v. Pomanio, 412 U.S. 346, 360 (1973).

A belief, in good faith, that one has complied with the tax laws
negates willfulness and is therefore a defense, even if the belief is
unreasonable. Cheek, 498 U.S. 192. In other words, the government
must demonstrate that the defendant did not have a subjective belief,
however irrational or unreasonable, that the income tax system did
not apply to him. Id. Furthermore, "good faith" instructions are rou-
tinely given in tax evasion cases. See United States v. Hirschfield, 964
F.2d 318 (4th Cir. 1992), cert. denied, 510 U.S. 1112 (1994); United
States v. Becker, 965 F.2d 383, 388 (7th Cir. 1992), cert. denied, 507
U.S. 971 (1993).

The Supreme Court has held, however, that a separate instruction
on good faith is unnecessary in a criminal tax case where the trial
court has adequately instructed the jury on willfulness. See Cheek,
498 U.S. at 201. See also United States v. Hardy , 941 F.2d 893, 897
(9th Cir. 1991) (upholding denial of proposed good faith instruction
where trial court correctly instructed on willfulness). The Fourth Cir-
cuit has similarly held that a correct instruction on willfulness or spe-
cific intent eliminates the need for a separate instruction that good
faith is a defense. See United States v. Fowler , 932 F.2d 306, 317 (4th
Cir. 1991).

In this case, the trial court repeatedly instructed the jury that Neu-
jahr's conduct had to be willful in order to constitute an offense. R.
333-38. The trial court provided members of the jury with proper
examples of behavior constituting willfulness or from which willful-
ness can be inferred. In addition, the court properly defined "will-
fully" for members of the jury:

          The word "willfully" as used in this statute means a volun-
          tary, intentional violation of a known legal duty. An act or
          failure to act is willfully done if done voluntarily and inten-
          tionally, and with the specific intent to do something the law
          forbids, . . . that is to say, with a purpose either to disobey
          or disregard the law.

By itself, the charge implicitly required the jury to consider that
behavior falling short of "willfulness" may signify the defendant's

                    8
good faith and honest belief that he was obeying a legal duty. See
Fowler, 932 F.2d at 317; Dorotich, 900 F.2d at 194. The trial court
did not err simply because the words "good faith" were never men-
tioned to the jury. When viewed in their entirety and as part of the
whole trial, the lower court's instructions properly defined willfulness
and focused the jury's attention on the essential issue of Neujahr's
intent. See United States v. Lowe, 65 F.3d at 1146.

Neujahr argues that other Courts of Appeals have held that a trial
court errs when it fails to instruct the jury on a defendant's good faith
belief that he did not have to pay taxes. See United States v. Morris,
20 F.3d 1111 (11th Cir. 1994); United States v. Doyle, 956 F.2d 73
(5th Cir. 1992); and United States v. Powell, 955 F.2d 1206 (9th Cir.
1992). As noted above, however, the Supreme Court has decided that
it is not necessary that a trial court issue a separate good faith instruc-
tion. Moreover, in each of the cases cited, the defendant had specifi-
cally requested that the good faith instruction be given, and the trial
court denied this request.

Neujahr made no such request for a good faith instruction at his
trial. Granted, Neujahr was a pro se defendant at his criminal trial.
Our system of justice, however, provides criminal defendants, and it
provided Neujahr, with the right to be represented by legal counsel.
Neujahr voluntarily waived his right to counsel at his criminal trial.
Moreover, the trial judge had offered to appoint stand-by counsel for
Neujahr. Yet Neujahr rejected the trial court's invitation to have a
trained legal professional on hand to provide him with legal advice.
R. 20-24.

Still, even without counsel, Neujahr was fully capable of request-
ing specific instructions. He asked the trial court for an instruction on
the credibility of witnesses' testimony and on whether certain consti-
tutional amendments could be waived. R. 320-21. More important
perhaps, the district judge did not abuse his discretion in omitting a
good faith instruction that Neujahr had never requested. The district
judge repeatedly reminded members of the jury that Neujahr's con-
duct must be willful to constitute an offense. The district judge pro-
vided jurors with a proper definition of "willfully" and, as further
assurance of juror understanding, the trial judge gave examples of
what constitutes willful behavior. Accordingly, the Court does not

                     9
find that the district court erred when it failed to give a good faith
instruction to the jury.

2. Unbalanced Nature of Jury Instructions

Neujahr next argues that when viewed as a whole, the district
court's charge in this case was seriously skewed in favor of the gov-
ernment and that this error was prejudicial. We disagree.

The trial court's instructions to the jury are designed to inform the
jury of its duty to determine facts independently and to apply those
facts to the law as charged by the court. United States v. McCracken,
488 F.2d 406, 414 (5th Cir. 1974). "Instructions must not, therefore,
be argumentative or slanted in favor of either side . . . [the instruc-
tions] should neither `unduly emphasize the theory of the prosecution,
thereby de-emphasizing proportionally the defendant's theory' . . . nor
overemphasize the importance of certain evidence or certain parts of
the case." Id. (quoting Perez v. United States, 297 F.2d 12, 16 (5th
Cir. 1961). When viewed in their entirety, the instructions must ade-
quately permit each party to argue its theory to the jury. United States
v. Newport, 747 F.2d 1307, 1316 (9th Cir. 1984).

Neujahr asserts that the jury instructions reinforced the govern-
ment's theory of the case because the instructions included illustra-
tions of willfulness. The trial court instructed the jury that willfulness
could be inferred if an individual: 1) had consistently failed to report
income, 2) had made or used false documents, 3) had altered or
destroyed records, 4) had made false statements, or 5) had engaged
in other conduct likely to mislead or conceal. R. 335. In addition, the
district court instructed the jury that Neujahr's chronic failure to file
taxes for the years 1985 to 1992 could be considered evidence of will-
fulness. In determining willfulness, the district court instructed the
jury that Neujahr's receipt of 1099 tax forms could be viewed as a
reminder of Neujahr's duty to file tax returns. The district court fur-
ther instructed the jury that it could infer that Neujahr knew the con-
tents of his W-4 forms. Finally, the court instructed the jury that it
could infer that Neujahr was aware of his obligations as a taxpayer
since Neujahr had filed federal tax returns before 1985.

Suffice it to say, the examples included in the jury charge involved
similar conduct to which Neujahr was being accused. Importantly,

                     10
however, the district court explained that the examples were for illus-
tration purposes only. In the trial judge's own words, "I do not by this
instruction mean to imply that the defendant did engage in any such
conduct. It is for [the jury] as the trier of facts to make this determina-
tion." R. 335. The illustrations were not overly suggestive and, of
course, Neujahr could always have requested that the district judge
give examples showing a lack of wilfulness. Neujahr did not make
such a request and, on appeal, he has not alleged that the trial judge
incorrectly stated the law.

Therefore, when viewed as a whole, the instructions do not unduly
emphasize the government's theory of the case. Furthermore, the evi-
dence compiled against Neujahr points directly toward his guilt, mak-
ing harmless any possible bias in the instructions for the
government's theory of the case.

Nevertheless, Neujahr maintains that his case must be decided in
light of United States v. Dove, 916 F.2d 41 (2d Cir. 1990). In that
case, the United States Court of Appeals for the Second Circuit held
that the trial court's jury instructions were unbalanced and prejudicial.
The Second Circuit noted that the trial court had instructed the jury
that it could find the defendant guilty beyond a reasonable doubt even
though eyewitnesses had failed to identify the defendant in open
court. Id. Further, the court pointed out that the trial court had utilized
a hypothetical that assumed the guilt of the defendant when instruct-
ing the jury about the difference between direct and circumstantial
evidence. Id. at 44.

In finding both instructions unbalanced and prejudicial, the Second
Circuit explained why:

          It was possible for the jury to conclude, based on the
          instructions given, that it need not attach any significance to
          the fact that the two eyewitnesses could not identify the
          defendant in open court. In this respect, the charge was
          unbalanced because it instructed the jury as to how the wit-
          ness's inability to identify the defendant might bear on guilt
          without indicating how this rather significant evidence
          might bear on innocence.

                     11
Id. at 45. The appellate court further reasoned that the trial court had
needed to inform the jury that it could consider circumstantial evi-
dence leaning toward innocence along with any evidence of guilt. Id.
at 46.

In this proceeding, however, the trial court's instructions struck a
proper balance on what might constitute guilt and what might consti-
tute innocence. Indeed, the instructions did not emphasize that a lack
of wilfulness should be disregarded. Rather, the district judge was
clear in his instructions that members of the jury must consider possi-
ble guilt in light of all the evidence before them:

          [T]he only way to arrive at the intention of the defendant in
          this case is for you to take into consideration all of the facts
          and circumstances shown by the evidence and to determine
          from all such facts and circumstances whether it was the
          intent of the defendant at the time in question to evade fed-
          eral income taxes. R. 334.

In addition, the trial court's instructions only clarified the proper state
of mind for the underlying offense. The trial court did not discuss
whether the mens rea requirement was satisfied in the absence of cer-
tain evidence, or, for that matter, whether guilt could be established
beyond a reasonable doubt.

Nonetheless, Neujahr also claims that the court improperly invaded
the province of the jury with its instruction that the 1040-NRs filed
by Neujahr were not valid returns as a matter of law. In United States
v. Johnson, 71 F.3d 139, 142 (4th Cir. 1995), this Court decided that
a trial court may not direct a verdict in favor of the government no
matter how overwhelming the evidence. Neujahr's basic argument,
therefore, is that the trial court's charge veered dangerously close to
directing a verdict in favor of the government.

The Eleventh Circuit's decision in United States v. Goetz, 746 F.2d
705 (11th Cir. 1984), sheds important light on this issue. In that case,
the Eleventh Circuit held that the district court erred in its instruction
that defendants' tax forms were not returns as a matter of law where
the filed forms contained no income information. The court explained
that an instruction can inform the jury that a tax form without finan-

                     12
cial information is not a "return" within the meaning of the tax code.
According to the court, however, the trial court erred when it applied
the law to the facts and instructed jury members that the particular
forms filed by the defendants were not returns as a matter of law. Id.
at 708.

Yet in Goetz, the trial court had directed a verdict as to an essential
element of the underlying offense. In the misdemeanor willful failure
to file case, the trial judge had instructed the jury that, as a matter of
law, documents filed by the defendants were not returns. Goetz, 746
F.2d at 708. The Goetz court found reversible error on the ground that
failure to file a return is an essential element of 26 U.S.C. § 7203. Id.

Likewise, in Johnson, the district judge had instructed the jury in
a bank robbery case that, as a matter of law, the credit union was fed-
erally insured. 71 F.3d at 142. The Fourth Circuit found reversible
error because the federally insured status of the credit union as
defined in 18 U.S.C.A. § 2113(g) is an essential element of the crime.
Id.

In this case, however, failure to file is not an essential element of
felony tax evasion. See 26 U.S.C. § 720. For that reason, the trial
court could not possibly have directed a verdict in favor of the gov-
ernment as to one of the elements of the underlying offense. As the
government points out, Neujahr's failure to file a return is alleged in
the indictment simply as a "means" by which he committed the
offense. Standing alone, it was not sufficient to establish an "attempt"
to evade taxes, which is an essential element of the offense requiring
some willful commission of an affirmative act. In other words, failure
to file is not an affirmative act.

Even assuming the contrary, the trial court made perfectly clear
that "the question of willfulness or intent is a matter for you, as jurors,
to determine." R. 334. Therefore, any error in instructing the jury that
the forms 1040-NR were not "returns" was harmless and not prejudi-
cial. In fact, even in the absence of the instruction, the evidence
against Neujahr conclusively supported a jury verdict of guilty.

B. Admission of Evidence

Neujahr asserts that the trial court erred when it limited his ability
to rebut evidence of willfulness. He argues that he was prevented

                     13
from presenting a good faith defense that he believed he was not vio-
lating the federal tax laws.

In particular, Neujahr maintains that the trial court did not permit
him to interpret the Uniform Commercial Code and the law of con-
tracts as it relates to his obligations under the tax laws. He points out
as well that the trial judge limited his remarks when he tried to
explain why he believed the 1040-NR forms he filed were not fraudu-
lent. Neujahr further complains that the trial judge would not permit
him to explain the legal significance of the "Revocation of Power of
Attorney," which allegedly waived his rights under the Fourteenth
Amendment. Finally, Neujahr asserts that the trial judge would not
allow him to convey his understanding of a tax return or tax record,
or allow him to cite to those relevant portions of the tax code.

Issues regarding the trial court's evidentiary rulings are reviewed
under an abuse of discretion standard. United States v. Whittington,
26 F.3d 456, 465 (4th Cir. 1994). This Court has recently elaborated
on the exact definition of "abuse of discretion." The Court has clari-
fied that the admission and exclusion of evidence are within the sound
discretion of the district court. Thus, the Court will find that a district
court "abused its discretion regarding evidentiary rulings only if the
district court `acted arbitrarily or irrationally.'" United States v.
Achiekwelu, 112 F.3d 747, 753 (4th Cir. 1997).

Forbidding the jury to consider evidence that might negate willful-
ness calls into question the right to a jury trial under the Sixth
Amendment. Thus, a defendant in a tax evasion case is entitled to
wide latitude in his ability to introduce evidence tending to show a
lack of specific intent or willfulness. United States v. Payne, 978 F.2d
1177, 1182 (10th Cir. 1992). "Although a district court may exclude
evidence of what the law is or should be, . . . it ordinarily cannot
exclude evidence relevant to the jury's determination of what a defen-
dant thought the law was . . . [when] willfulness is an element of the
offense." United States v. Powell, 955 F.2d 1206, 1214 (9th Cir.
1992).

Nevertheless, this right of defendants must still comply with proce-
dures governing the Federal Rules of Evidence. See Fed. R. Evid.
401-403; Cheek, 498 U.S. at 202. Under the Rules of Evidence, the

                     14
trial court is vested with broad discretion to control the manner of wit-
ness examination and the introduction of evidence. This is to ensure
that witnesses are treated fairly and the interests of truth and justice
are not hampered by "presentation of extraneous, prejudicial, or con-
fusing material." United States v. Gravely , 840 F.2d 1156, 1163 (4th
Cir. 1988).

Certainly, Neujahr did not enjoy unlimited license to present his
case as he saw fit. Yet the district court properly regulated Neujahr's
case as it concerned the state of the law, not his interpretation of the
law. See United States v. Mann, 884 F.2d 532, 538 (10th Cir. 1989)
(it is for the trial court to instruct the jury regarding the law; therefore,
the court may limit evidence to relevant facts only, restricting wit-
nesses from commenting on what the law is). In fact, as even Neujahr
has admitted, the trial judge gave the pro se litigant considerable lee-
way in his manner of interrogation and presentation of evidence.

Furthermore, Neujahr has failed to demonstrate that any of the
court's rulings resulted in prejudice. See United States v. Loayza, 107
F.3d 257, 263 (4th Cir. 1997) (review of exclusion of evidence is sub-
ject to harmless error rule); Payne, 978 F.2d at 1181 (exclusion of
evidence not basis for reversal unless exclusion is so significant that
it results in actual prejudice because it has a substantial or injurious
effect or influence in determining the jury's verdict). Thus, any
restrictions placed on Neujahr's presentation of his case were not
improper. Even assuming otherwise, such restrictions were not preju-
dicial in view of the evidence accumulated against him.3 Accordingly,
_________________________________________________________________
3 Furthermore, despite the appropriate restrictions imposed by the dis-
trict court, Neujahr was allowed to introduce a great deal of evidence
relating to his claimed beliefs. Neujahr introduced into evidence several
documents he had sent to the IRS and several other individuals describ-
ing his purported belief that he was not a citizen of the United States and
that he was not required to pay taxes. R. 49-56, 59-66, 68-75, 77-99.
These documents referred to several court cases, U.C.C. provisions, and
other legal materials. Neujahr also introduced into evidence signed docu-
ments with the proviso "UCC 1-207 discharged without prejudice" or
signed "with explicit reservation of all my rights in law, equity, and all
other natures of law expressly or by acquiescence." R. 156, 297, 387,
393, 398. Neujahr also testified that he had researched the Constitution;

                      15
the district court did not abuse its discretion when it limited Neujahr's
testimony regarding his claimed good faith belief that he had not vio-
lated the tax laws.

III. CONCLUSION

Because we find no reversible error committed by the district court,
we affirm Neujahr's convictions.

AFFIRMED
_________________________________________________________________
the works of Thomas Jefferson, James Madison, and Alexander Hamil-
ton; and contract law. R. 286. Thus, it appears that Neujahr was granted
wide latitude to lay out his claimed beliefs and the authorities upon
which he allegedly based those beliefs. See Payne, 978 F.2d at 1181-82;
Powell, 955 F.2d 1206, 1214.

                     16